Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The foreign patent documents cited in the information disclosure statement of 4 February 2021 are found in the parent application and have been considered and not considered with respect to the reasons given in the parent application. 
Specification
The disclosure is objected to because of the following informalities:
The status of the parent application in paragraph [0001] need to be updated. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4 and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,947,448. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented process suggests that claimed in this application. While the patented method of cold isostatic pressing the green body does not teach how the cold isostatic pressing was carried out, it is notorious well known in the art that one of the standard methods of cold isostatic pressing is by cold hydrostatic pressing using water as a medium. The method of patented claims suggests the method claimed in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104291796 in view of U.S. patent 7,879,258.
	The translation for CN 104291796 shows it teaches producing a fluorescent ceramic for use in a LED module in place the known wavelength converting materials of these modules. Thus the taught fluorescent ceramic is a wavelength conversion member. The member is produced by mixing and grinding the mixture of alumina particles having a purity of 99.99%, a sintering aid and cerium activated yttrium aluminate garnet phosphor particles to a size less than 200 mesh, which is less than 74 microns. This size range overlaps that claimed. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The sintering aid can be MgO, silica or titania and thus reads upon the powder of claim 6. The amount of the alumina powder is 75-99 wt% alumina particles, 0.9-24.9 wt% of the sintering aid and the amount of phosphor particles is 0.1-10 wt%. These weight percentages ranges overlap that claimed. The total amount of alumina and sintering aid is 90-99.9 wt% and the compound ratio of alumina to sintering aid is 99:0.9 to 75:24.9. The compounding ratio and the total amount of alumina and sintering aid fall within the claimed ranges. 
oC, which reads upon the claimed primary sintering step, and then hot isostatic pressing the sintered body, which reads upon the second sintering step, at 1550-1650oC. The temperature ranges fall within that of claims 1 and 14 and overlaps that of claim 12. The mixture contains CN 104291796 does not teach the hot isostatic pressing atmosphere but the atmosphere of hot isostatic pressing is known in the art to be either air or an inert gas atmosphere. Thus one of ordinary skill in the art would have found it obvious to perform the taught hot isostatic pressing step in either of these known atmosphere which means one of ordinary skill in the art would have found it obvious to perform the taught hot isostatic pressing step in an inert gas atmosphere. While CN 104291796 does not teach how the cold isostatic pressing was carried out, it is notorious well known in the art that one of the standard methods of cold isostatic pressing is by cold hydrostatic pressing using water as a medium. 
	CN 104291796 does not teach that formula of the commercially available yttrium aluminate garnet phosphor used in the taught ceramic. U.S. patent 7,879,258 teaches commercially available yttrium aluminate garnet phosphors used in alumina/garnet ceramic wavelength conversion members are known to have the formula Y3-xCexAl5O12, where x is 0-0.033. One of ordinary skill in the art would have found it obvious to use this known commercially available yttrium aluminate garnet phosphor in the process of CN 104291796. This formula overlaps that of formula (I) of claim 1 since the taught formula can be rewritten as (Y1-x/3Cex/3)3Al5O12, where x/3 is 0-0.011. The references suggest the claimed process. 
Conclusion
U.S. patents 4,364,162; 4,612,162; 4,612,163; 4,615,859; 4,861,546 and 9,604,853 and U.S. patent application publications 20150329777 and 20170234993 are all cited as of interest since they show it is notorious well known in the art that one of the standard methods of cold isostatic pressing is by cold hydrostatic pressing using water as a medium. U.S. patent application publication 20170234993 also shows it was known in the art an inert atmosphere is an acceptable atmosphere for hot isostatic pressing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
1/19/22